      Case 18-30726        Doc 32-1      Filed 01/04/19 Entered 01/07/19 06:37:33                Desc Notice
                                          of Dismissal Page 1 of 1
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                Case No.: 18−30726
                                                    Chapter: 13
                                                Judge: Janet S. Baer

In Re:
   Michael P. Lannon
   2591 Ross St.
   Hampshire, IL 60140
Social Security / Individual Taxpayer ID No.:
   xxx−xx−7277
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on January 4, 2019




                                                          FOR THE COURT


Dated: January 7, 2019                                    Jeffrey P. Allsteadt , Clerk
                                                          United States Bankruptcy Court
